Citation Nr: 1120036	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for severe left leg lymphedema with recurrent thromnophlebitis (left leg disorder), rated 40 percent disabling.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, which he raised as part of his increased rating claim and it is thus included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran receives regular treatment related to his left leg disorder.  Private physician, V. Prasad, M.D., in a September 2006 statement, indicates that he provides the Veteran regular left leg treatment, but no treatment records dated after July 2005 have been associated with the claims folder.  The record also documents the Veteran's regular VA treatment for the same condition; however, pertinent treatment records of his care, dated since June 2006, also are not of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand these claims.

Further, the Board finds that the October 2005 VA examination is inadequate for rating purposes.  Significantly, the Veteran is presently service connected for a left leg disorder; however, the VA examination report only provides examination information related to the Veteran's right lower extremity.  As such, the October 2005 VA examination does not provide the Board with sufficient information to properly evaluate the nature, extent and severity of the Veteran's left leg disorder, making it inadequate for rating purposes.  Therefore, having found the October 2005 VA examination inadequate, the Board is without discretion and must remand the claim as to obtain an adequate medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, as the Board is remanding the Veteran's increased rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ask the Veteran to identify all sources of private treatment, hospitalization and evaluation he has received for his left leg disorder since July 2005, to include private medical care providers J. Bray, M.D.; V. Prasad, M.D.; and the private Emanuel Medical Center; and South Georgia Internal Medicine, P.C.  The RO shall then undertake appropriate efforts to obtain any identified records.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left leg disorder, dated since June 2006.  Any negative response should be in writing, and associated with the claims folder.

3.  After the aforementioned development has been completed, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left leg condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record, which must include the findings and conclusions  set forth in the June 2006 VA outpatient podiatric consultation report.  

The examiner should specifically indicate if the Veteran's left leg condition results in (a) persistent edema and stasis pigmentation or eczema with or without intermittent ulceration; (b) persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration; or (c) massive board-like edema with constant pain at rest.  

Additionally, examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected left leg disorder, gastroesophageal reflux disease with history of gastric antritis and duodenal ulcer, and/or Hodgkin's disease, status post radiation treatment, symptoms, alone or together, render him unable to secure or follow a substantially gainful occupation. 

In providing the requested information, the examiner should specifically consider and address (I) the Veteran's competent account of symptomatology, (II) the September 2006 and January 2006 statements of private physician, V. Prasad, M.D.; and (III) the January 2006 State of Georgia Attending Physician report.  All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the Veteran's claims, to include his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

